Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 1-4 and 6-10 are pending. Claims 5 has been cancelled.

All prior rejections are withdrawn in view of applicant’s arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akatani (US 5,688,288).
Akatani teaches dyeing or printing synthetic hydrophobic fibers such as polyester (column 9, lines 35-60) with dyes of formula (I) where X is bromine or chlorine, Y is hydrogen, R1 and R2 are aryl and alkoxycarbonyl, (column 2, lines 1-25). Akatani teaches 
Akatani does not teach all the claimed substituents in a single embodiment but allows for selection of the claimed substituents to arrive at the claimed dye.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed substituents in the claimed locations to arrive at the claimed dye structure as Akatani teach similar dyes with similar substituents as effective in dyeing and printing synthetic hydrophobic polyesters for the benefit of extremely slight change in shade occurring under different light sources, high color value and good wet fastness after heat setting Choosing from functionally equivalent substituents in small lists of less than 10 species per list to arrive at dyes for the analogous purpose of coloring and printing similar polyester textiles is obvious absent a showing of criticality of selection of one substituent over another. 

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 5,529,586).
Fukui teaches dyeing or printing synthetic hydrophobic fibers such as polyester (column 9, lines 5-60) with dyes of formula (I) where X1 is nitro, X2 is cyano, X3 is halogen 
Fukui does not teach all the claimed substituents in a single embodiment but allows for selection of the claimed substituents to arrive at the claimed dye.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed substituents in the claimed locations to arrive at the claimed dye structure as Fukui teach similar dyes with similar substituents as effective in dyeing and printing synthetic hydrophobic polyesters for the benefit of excellent dyeing, excelled build-up, excellent washing fastness and light fastness. Choosing from functionally equivalent substituents in small lists to arrive at dyes for the analogous purpose of coloring and printing similar polyester textiles is obvious absent a showing of criticality of selection of one substituent over another. 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 5,529,586) in view of Leaver (US 6,562,082).
Fukui is relied upon as set forth above. 
Fukui does not teach Disperse Green 9 or the process of preparing the dyes of claim 6.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye compositions of Fukui by including disperse green 9 as Leaver teaches this dye is effective in printing polyester materials and disperse dye mixtures provide brighter shades and heat fastness at less expense. Combining dyes to arrive at custom shades is conventional in the printing art. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to prepare the dyes of Fukui by the methods taught in Leaver as Leaver teaches overlapping species to those of Fukui and using a similar method to make similar dyes effectively would be obvious. Leaver teaches the diazotizing and coupling similar structures is a conventional manner for efficiently producing the dyes (column 2, lines 40-65). Using the claimed R1 and R2 as taught by Fukui and also taught by Fukui functionally equivalent to the species in Leaver would be obvious to make similar dyes in 

Response to Arguments
Applicant’s arguments, with respect to the prior rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akatani and Fukui.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/AMINA S KHAN/Primary Examiner, Art Unit 1761